DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howard 20170372983 in view of Slovin et al. 20200058861 in view of Rose et al. 20200091428.

    PNG
    media_image1.png
    564
    746
    media_image1.png
    Greyscale


Regarding claim 11, fig. 2A of Howard discloses an integrated circuit (IC) comprising: 
a base structure 204 including Bipolar (Bi)/Complementary Metal Oxide Semiconductor (CMOS) (BiCMOS) circuitry (par [0022] - there can be other active devices, such as bipolar complementary-metal-oxide-semiconductor ( BiCMOS) devices) constructed on a semiconductor substrate 202 (semiconductor wafer 250 having handle substrate 202); 
a contact window layer 210a on the base structure, the contact window layer having metal through-plugs that contact the BiCMOS circuitry; 
a phase change switch (PCS) 208 (par [0022] - Integrated passive device 214 may include a passive device such as …. a phase change device (Integrated passive device 208 may include…a phase 
and 
a stack (stack of 210b to 206) on the contact window layer and the PCS, the stack including alternating patterned metal layers (M1-216) and dielectric layers (210b-210d) having metal through-plugs to interconnect the patterned metal layers, such that the stack connects a first of the ohmic contacts (metal follows ohm’s law) to the BiCMOS circuitry and provides respective connections to a second of the ohmic contacts and to the to the PCS resistive heater (note PCS necessary have resistive heater – although not shown in fig. 2A).
Howard does not disclose that the PCS including: a phase change region, connected between spaced-apart ohmic contacts on the phase change region, configured to operate as an in-line switch connected between the ohmic contacts and that is controlled by heat applied to the phase change region; and a resistive heater, formed as a metal through-plug in the contact window layer over the PCS region, to generate the heat responsive to a control signal applied to spaced-apart heater ohmic contacts formed on top of the metal through-plug.

    PNG
    media_image2.png
    456
    543
    media_image2.png
    Greyscale

However, fig. 16 of Slovin discloses a PCS including: a phase change region 232, connected between spaced-apart ohmic contacts (282a/282b – par [0060]) on the phase change region, configured to operate as an in-line switch connected between the ohmic contacts and that is controlled by heat applied to the phase change region; and a resistive heater 228, formed as a metal (par [0033]) through-plug in a contact window layer 226 over a PCS region, to generate the heat responsive to a control signal applied (bottom of par [0033]) to electrodes.    
In view of such teaching, it would have been obvious to form an IC of Howard comprising wherein the PCS including: a phase change region, connected between spaced-apart ohmic contacts on the phase change region, configured to operate as an in-line switch connected between the ohmic contacts and that is controlled by heat applied to the phase change region; and a resistive heater, formed as a metal through-plug in the contact window layer over the PCS region, to generate the heat 
Howard and Slovin do not discloses that the electrodes are spaced-apart heater ohmic contacts formed on top of the metal through-plug.

    PNG
    media_image3.png
    665
    590
    media_image3.png
    Greyscale

However, fig. 1 of Rose discloses a PCS including: a phase change region 112, connected between spaced-apart ohmic contacts (118 – metal which follows ohm’s law – par [0029]) on the phase change region, configured to operate as an in-line switch connected between the ohmic contacts and that is controlled by heat applied to the phase change region; and a resistive heater 106, formed in a contact window layer 104 over a PCS region, to generate the heat responsive to a control signal applied (bottom of par [0033]) to electrodes that are electrodes are spaced-apart heater ohmic contacts 120 (metal which follows ohm’s law – par [0029]) formed on top of the resistive heater 106.


Regarding claim 13, fig. 16 of Slovin wherein the PCS further includes: a dielectric barrier layer 230 on the metal through-plug configured to serve as the resistive heater; and wherein the phase change region is on the dielectric barrier layer; wherein the ohmic contacts 282a/282b are on correspondingly spaced-apart ends of the phase change region.

Regarding claim 14, fig. 16 of Slovin discloses further comprising: further comprising: an insulating layer (portion of 226 on side of 228) between the PCS region of a semiconductor substrate 224 (par [0031] Si) and the metal through-plug 228 in the contact window layer (portion of 226 is part of the contact window of 226) over the PCS region.
The resulting structure would have been one meeting the claimed invention.

Regarding claim 15, fig. 16 of Slovin discloses wherein the PCS further includes: a passivation layer (240 - inherent passivation) on the phase change region between the ohmic contacts.

Regarding claim 17, Howard necessary discloses wherein the BiCMOS circuitry includes a heterojunction bipolar transistor (HBT) including a power terminal, a base, an emitter, and a collector, and it would have been obvious to form a structure of wherein the stack is configured to connect the first of the ohmic contacts to the power terminal, the base, the emitter, or the collector of the HBT in order to provide lower resistance power to the structure.



Regarding claim 19, fig. 2A of Howard discloses wherein the contact window layer on the base structure and the PCS on the contact window layer are arranged to form a structure having no patterned metal layers (see fig. 2A) and no dielectric layers with metal through-plugs therein between the PCS and the BiCMOS circuitry, except for the contact window layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829